COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ignacio Martin Gonzalez v. The State of Texas

Appellate case number:    01-13-00901-CR
                          01-13-00902-CR
                          01-13-00903-CR

Trial court case number: 1377914
                         1377915
                         1377916

Trial court:              184th District Court of Harris County

        On April 2, 2014, appellant, Ignacio Martin Gonzalez, filed his opening brief. The brief
identifies by name a child under the age of 17 who is the victim of a sexual assault. We
STRIKE appellant’s brief and order it redrawn with appropriate editing to conceal the identity of
the victim. Initials or redacting should be utilized to remove the child’s name from the brief. No
other changes are to be made to the appellant’s brief. Appellant’s redrawn brief is due within 7
days of the date of this order.
       Upon filing of appellant’s redrawn brief, the reply brief filed by the State of Texas on
July 22, 2014 will be considered timely filed as of that date, and this appeal may be set for
submission at any time.
       The State’s Motion to Seal Appellant’s Brief, and the State’s Final Motion for Extension
of Time Within Which to File Appellate brief, both filed on July 22, 2014, are DISMISSED AS
MOOT.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually


Date: July 24, 2014